DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 10, 2021 was filed after the mailing date of the application on July 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: On p. 2, paragraph [0001] of Applicant’s disclosure, it recites “U.S. Patent Application No. 16/831,008, filed March 26, 2020, which is a continuation…” where it should instead recite “U.S. Patent Application No. 16/831,008, filed March 26, 2020, now U.S. Patent No. 11,061,823, which is a continuation…”
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-15, and 17-19 of U.S. Patent No. 11,061,823.  Claims 1-4, 8-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9, 11-15, 19, and 20 of U.S. Patent No. 10,621,109.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 10-16 of U.S. Patent No. 10,268,596.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
17/305,633
Claim 1
2
3
4
5
6
7
8
11,061,823
Claims 1, 3
5
6
2
7
8
8
18
10,621,109
Claims 1, 6
13
15
5



7
10,268,596
Claims 1, 3
1
1
2
6
7
7
5


17/305,633
9
10
11
12
13
14
15
16
17
18
19
20
11,061,823
1, 3
10
9
12
13
14
12, 15
1, 5
17
18
19
6
10,621,109
9
13
14
15

11
12, 15
9, 13
19
20
6
15
10,268,596
8
8
8
8
10
11
12
13
14
15
16
13


17/305,633 (Claim 1)
11,061,823 (Claims 1 and 3)
A graphics processor comprising:
A graphics processor comprising: (Claim 1)
a translation lookaside buffer (TLB) to cache a first page table entry for a virtual to physical address mapping for use by the graphics processor,
a translation lookaside buffer (TLB) to cache a first page table entry for a virtual to physical address mapping for use by the graphics processor, (Claim 1)
the first page table entry to indicate that a first virtual page is a valid page that is cleared to a clear color; and
the first page table entry to indicate that a first virtual page is cleared to a clear color…the first page table entry indicates that the first virtual page is a valid page (Claim 1)
graphics pipeline circuitry to bypass a memory access for the first virtual page based on the first page table entry in response to determination that the first virtual page is cleared to the clear color and determine a color associated with the first virtual page without performing a memory access to the first virtual page.
graphics pipeline module to bypass a memory access for the first virtual page based on the first page table entry, wherein the first page table entry…includes a field that stores the clear color for the first virtual page (Claim 1)

determine a clear color without performing a memory access to the first virtual page (Claim 3)


17/305,633 (Claim 1)
10,621,109 (Claims 1 and 6)
A graphics processor comprising:
A graphics processor comprising: (Claim 1)
a translation lookaside buffer (TLB) to cache a first page table entry for a virtual to physical address mapping for use by the graphics processor,
a translation lookaside buffer (TLB) to cache a first page table entry for a virtual to physical address map for use by the graphics processor, (Claim 1)
the first page table entry to indicate that a first virtual page is a valid page that is cleared to a clear color; and
the first page table entry to indicate that a first virtual page is cleared to a clear color; and (Claim 1)
graphics pipeline circuitry to bypass a memory access for the first virtual page based on the first page table entry in response to determination that the first virtual page is cleared to the clear color and determine a color associated with the first virtual page without performing a memory access to the first virtual page.
graphics pipeline to bypass a memory access for the first virtual page based on the first page table entry, wherein the graphics pipeline is to read a filed in the first page table entry to determine a value of the clear color (Claim 1)

determine the value of the clear color without a memory access to the first virtual page (Claim 6)


17/305,633 (Claim 1)
10,268,596 (Claims 1 and 3)
A graphics processor comprising:
A graphics processor comprising: (Claim 1)
a translation lookaside buffer (TLB) to cache a first page table entry for a virtual to physical address mapping for use by the graphics processor,
a translation lookaside buffer (TLB) to cache a first page table entry for a virtual to physical address mapping for use by the graphics processor, (Claim 1)
the first page table entry to indicate that a first virtual page is a valid page that is cleared to a clear color; and
the first page table entry to indicate that a first virtual page is cleared to a clear color; and (Claim 1)
graphics pipeline circuitry to bypass a memory access for the first virtual page based on the first page table entry in response to determination that the first virtual page is cleared to the clear color and determine a color associated with the first virtual page without performing a memory access to the first virtual page.
graphics pipeline to bypass a memory access for the first virtual page based on the first page table entry, wherein the graphics pipeline is to read a field in the first page table entry to determine an index to a register and read the clear color from the register identified by the index (Claim 1)

determine the clear color without performing a memory access to the first virtual page (Claim 3)


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco (US 20070126756A1), Aslot (US009563361B1), and Varga (US 20090109510A1).
10.	As per Claim 1, Glasco teaches a graphics processor (graphics processing unit (GPU) 150, [0021]) comprising:  a translation lookaside buffer (TLB) to cache a first page table entry for a virtual to physical address mapping (virtual address should be translated to a physical address using an appropriate PTE in a TLB, [0030], mapping may then be cached in the TLB for translating virtual address to physical addresses, [0036]) for use by the graphics processor (in a graphics implementation, a surface coordinate is translated to a virtual address, the virtual address is translated to a physical address utilizing a given PTE determined from the TLB, [0042], [0021]).  The virtual pages store color (the translation of the virtual address to the physical address, store color data, [0043]).  A graphics pipeline circuitry to perform a memory access for the virtual page based on the page table entry (virtual page number is translated to a physical page number using a given PTE contained in the TLB, [0039], [0043, 0021]).
However, Glasco does not teach wherein the first page table entry indicates that the first virtual page is a valid page; and the graphics pipeline circuitry to bypass a memory access for the first virtual page based on the first page table entry in response to determination that the first virtual page is cleared to the clear color and determine a color associated with the first virtual page without performing a memory access to the first virtual page.  However, Aslot teaches based on the virtual page being in an allocated but empty portion, ignoring the virtual page (col. 10, lines 33-35).  Since the virtual page is in an allocated portion, the virtual page is a valid page.  Thus, Aslot teaches bypassing a memory access for the first virtual page, wherein the first virtual page is a valid page.  Thus, it determines that the virtual page is empty and ignores the virtual page, meaning that it does not perform a memory access to the virtual page.  Thus, it determines that the first virtual page is empty without performing a memory access to the first virtual page.  Since Glasco teaches a graphics pipeline circuitry to perform a memory access for the virtual page based on the page table entry [0039, 0042, 0021], this teaching from Aslot can be implemented into the device of Glasco so that the first page table entry indicates that the first virtual page is empty, and the graphics pipeline module bypasses a memory access for the first virtual page based on the first page table entry in response to determination that the first virtual page is empty, wherein the first page table entry indicates that the first virtual page is a valid page that is empty and determine that the first virtual page is empty without performing a memory access to the first virtual page.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glasco so that the first page table entry indicates that the first virtual page is a valid page; and the graphics pipeline circuitry to bypass a memory access for the first virtual page based on the first page table entry in response to determination that the first virtual page is empty and determine that the first virtual page is empty without performing a memory access to the first virtual page because Aslot suggests that this avoids unnecessary accessing and processing (col. 5, lines 36-42).
	However, Glasco and Aslot do not teach that the first page table entry to indicate that a first virtual page is cleared to a clear color; and the bypassing is in response to determination that the first virtual page is cleared to the clear color and determine a color associated with the first virtual page without performing a memory access to the first virtual page.  However, Varga teaches that the data indicator field is set to zero values (or other values representing a cleared state) to represent the cleared state of the memory at the start of generating a cleared image pre-set to a defined clear color [0037].  Thus, when the memory is empty, it indicates that it is cleared to a clear color.  Since the combination of Glasco and Aslot teaches the first page table entry to indicate that a first virtual page is empty, and the graphics pipeline module bypasses a memory access for the first virtual page based on the first page table entry in response to determination that the first virtual page is empty and determine that the first virtual page is empty without performing a memory access to the first virtual page, this teaching from Varga can be implemented into the combination of Glasco and Aslot so that the first page table entry indicates that a first virtual page is cleared to a clear color; and graphics pipeline circuitry to bypass a memory access for the first virtual page based on the first page table entry in response to determination that the first virtual page is cleared to the clear color and determine a color associated with the first virtual page without performing a memory access to the first virtual page.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glasco and Aslot so that the first page table entry to indicate that a first virtual page is cleared to a clear color; and the bypassing is in response to determination that the first virtual page is cleared to the clear color and determine a color associated with the first virtual page without performing a memory access to the first virtual page because Varga suggests that this eliminates the need to write to memory when there is a clear color, thus reducing utilization of memory bandwidth [0002, 0037].
11.	As per Claim 4, Glasco teaches wherein a second page table entry for a second virtual page and the graphics pipeline circuitry is to perform a memory access to read the color data from memory associated with the second virtual page [0039, 0043, 0021].
	However, Glasco does not teach wherein the second page table entry is to indicate that the second virtual page stores non-clear color data and the graphics pipeline circuitry is to perform the memory access to read the non-clear color data from the memory associated with the second virtual page.  However, Aslot teaches based on the virtual page being in an allocated but empty portion, ignoring the virtual page (col. 10, lines 33-35).  Thus, if a virtual page is empty and does not store data, then the virtual page is ignored.  If a second virtual page stores data, then the second virtual page is not ignored, and a memory access is performed to read the data from the memory associated with the second virtual page.  Since Glasco teaches wherein a second page table entry for a second virtual page and the graphics pipeline circuitry is to perform a memory access to read the color data from memory associated with the second virtual page [0039, 0043, 0021], this teaching from Aslot can be implemented into the device of Glasco so that the second page table entry is to indicate that the second virtual page stores data and the graphics pipeline circuitry is to perform a memory access to read the color data from memory associated with the second virtual page.  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Glasco and Aslot do not teach wherein the second page table entry is to indicate that the second virtual page stores non-clear color data and the graphics pipeline circuitry is to perform the memory access to read the non-clear color data from the memory associated with the second virtual page.  However, Varga teaches that the data indicator field is set to zero values (or other values representing a cleared state) to represent the cleared state of the memory at the start of generating a cleared image pre-set to a defined clear color [0037].  Thus, when the memory is empty, it indicates that it is cleared to a clear color, and when the memory has data, it indicates that it stores non-clear color data, and it reads the non-clear color data from the memory.  Since the combination of Glasco and Aslot teaches that the second page table entry is to indicate that the second virtual page stores data and the graphics pipeline circuitry is to perform a memory access to read the color data from memory associated with the second virtual page, this teaching from Varga can be implemented into the combination of Glasco and Aslot so that a second page table entry is to indicate that a second virtual page stores non-clear color data and the graphics processing circuitry is to perform a memory access to read the non-clear color data from memory associated with the second virtual page.  This would be obvious for the reasons given in the rejection for Claim 1.
12.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco (US 20070126756A1), Aslot (US009563361B1), and Varga (US 20090109510A1) in view of Ono (US 20090046926A1).
	Glasco, Aslot, and Varga are relied upon for the teachings as discussed above relative to Claim 1.  The combination of Glasco, Aslot, and Varga teaches wherein the color associated with the first virtual page is the clear color, as discussed in the rejection for Claim 1.
	However, Glasco, Aslot, and Varga do not teach that the graphics pipeline circuitry is to read a register to determine the clear color.  However, Ono teaches that the graphics pipeline circuitry is to read a register to determine the clear color (background color information stored in the background color register may be used as image data to be displayed in the background area, [0085]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glasco, Aslot, and Varga so that the graphics pipeline circuitry is to read a register to determine the clear color because Ono suggests that this way, the clear color can be quickly retrieved [0085].
13.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco (US 20070126756A1), Aslot (US009563361B1), Varga (US 20090109510A1) and Ono (US 20090046926A1) in view of Heil (US 20090204769A1).
Glasco, Aslot, Varga, and Ono are relied upon for the teachings as discussed above relative to Claim 2.
However, Glasco, Aslot, Varga, and Ono do not teach wherein the graphics pipeline circuitry is to read a register index from a TLB entry that caches the first page table entry and the register is associated with the register index.  However, Heil teaches wherein the graphics pipeline circuitry is to read a register index from a TLB entry that caches the first page table entry and the register is associated with the register index (use attribute bits of a PTE as an index referencing a register, [0029], processing graphics data, utilizing PTE bits as an index to point to a set of bits of a register, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glasco, Aslot, Varga, and Ono so that the graphics pipeline circuitry is to read a register index from a TLB entry that caches the first page table entry and the register is associated with the register index because Heil suggests that this is an efficient way to quickly find the correct register [0029, 0043].
14.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco (US 20070126756A1), Aslot (US009563361B1), and Varga (US 20090109510A1) in view of Uralsky (US 20140118351A1) and Weissmann (US 20130318323A1).
	Glasco, Aslot, and Varga are relied upon for the teachings as discussed above relative to Claim 1.  Glasco teaches wherein the graphics pipeline circuitry includes circuitry to provide a pixel pipeline [0045].
	However, Glasco, Aslot, and Varga do not teach wherein the graphics pipeline circuitry includes circuitry to provide a depth pipeline.  However, Uralsky teaches wherein the graphics pipeline circuitry includes circuitry to provide a depth pipeline (rendering pipeline 200 may include Z pipeline, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glasco, Aslot, and Varga so that the graphics pipeline circuitry includes circuitry to provide a depth pipeline because Urlasky suggests that this optimizes graphics processing tasks [0003, 0018].
However, Glasco, Aslot, Varga, and Uralsky do not teach wherein the graphics pipeline circuitry includes circuitry to provide an unordered access pipeline, the unordered access pipeline is to generate unordered output to an unordered access view target.  However, Weissmann teaches wherein the graphics pipeline circuitry includes circuitry to provide an unordered access pipeline, the unordered access pipeline is to generate unordered output to an unordered access view target (Fig. 1A-B, dashed lined boxes illustrates the out-of-order issue/execution pipeline, [0022], core 190 may be general purpose computing graphics processing unit (GPGPU) core, [0024]) (Fig. 1B shows dashed lined boxes are in core 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glasco, Aslot, Varga, and Uralsky so that the graphics pipeline circuitry includes circuitry to provide an unordered access pipeline, the unordered access pipeline is to generate unordered output to an unordered access view target as suggested by Weissmann.  It is well-known in the art that an unordered access pipeline has the advantage of making using of instruction cycles that would otherwise be wasted.
15.	Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US005794016A), Aslot (US009563361B1), and Varga (US 20090109510A1).
16.	As per Claim 9, Kelleher teaches a method performed by a parallel processor, the method comprising:  accessing a translation lookaside buffer (TLB) entry for a virtual address; the TLB entry is for a virtual page associated with the virtual address (parallel processor graphics system 10, graphics system 10B with two rendering processors 20A and 20B, col. 3, lines 14-21; each rendering processor 20 includes an address generation circuit 68, col. 6, lines 14-18; address generation circuit 68 includes a translation lookaside buffer (TLB) 96, given a virtual address 98, the TLB 96 is used to determine the corresponding page frame buffer, col. 10, lines 41-43, 51-53).  
However, Kelleher does not teach wherein the virtual page is a valid page.  However, Aslot teaches based on the virtual page being in an allocated but empty portion, ignoring the virtual page (col. 10, lines 33-35).  Thus, it determines that the virtual page is empty and ignores the virtual page, meaning that it does not access data in memory stored at the virtual address of the virtual page.  Since the virtual page is in an allocated portion, the virtual page is a valid page.  Thus, it determines that the first virtual page is empty without an access to data in memory stored at the virtual address, wherein the virtual page is a valid page.  Since Kelleher teaches a method performed by a parallel processor, the method comprising:  accessing a translation lookaside buffer (TLB) entry for a virtual address; the TLB entry is for a virtual page associated with the virtual address (col. 3, lines 14-21; col. 6, lines 14-18; col. 10, lines 41-43, 51-53), this teaching from Aslot can be implemented into the device of Kelleher so that it determines, based on the TLB entry, an empty status for a virtual page associated with the virtual address; and wherein the empty status indicates that the virtual page is a valid page that is emptied; and determining that the virtual page is empty without performing a memory access to the virtual page.  This would be obvious for the reasons given in the rejection for Claim 1.
However, Kelleher and Aslot do not teach determining, based on the TLB entry, a clear status for the virtual page associated with the virtual address, wherein the clear status indicates that the virtual page is cleared to a clear color; and determining the clear color associated with the virtual page without performing the memory access to the virtual page.  However, Varga teaches that the data indicator field is set to zero values (or other values representing a cleared state) to represent the cleared state of the memory at the start of generating a cleared image pre-set to a defined clear color [0037].  Thus, when the memory is empty, it indicates that it is cleared to a clear color.  Since the combination of Kelleher and Aslot teaches a method performed by a parallel processor, the method comprising:  accessing a translation lookaside buffer (TLB) entry for a virtual address; and determining, based on the TLB entry, an empty status for a virtual page associated with the virtual address, wherein the empty status indicates that the virtual page is a valid page that is empty; and determining that the virtual page is empty without performing a memory access to the virtual page, this teaching from Varga can be implemented into the combination of Kelleher and Aslot so that it determines, based on the TLB entry, a clear status for a virtual page associated with the virtual address, wherein the clear status indicates that the virtual page is a valid page that is cleared to a clear color; and determining the clear color associated with the virtual page without performing a memory access to the virtual page.  This would be obvious for the reasons given in the rejection for Claim 1.	
As per Claim 14, Kelleher teaches wherein the TLB entry is a first TLB entry, the virtual address is a first virtual address for a first virtual page (col. 10, lines 41-43, 51-53).  
However, Kelleher does not teach that the first virtual page is associated with a surface having a first clear color.  However, Aslot teaches based on the virtual page being in an allocated but empty portion, ignoring the virtual page (col. 10, lines 33-35).  Thus, the first virtual page is empty.  This would be obvious for the reasons given in the rejection for Claim 1.
However, Kelleher and Aslot do not teach that the first virtual page is associated with a surface having a first clear color.  However, Varga teaches that the data indicator field is set to zero values (or other values representing a cleared state) to represent the cleared state of the memory at the start of generating a cleared image pre-set to a defined clear color [0037].  Thus, when the memory is empty, it indicates that it is cleared to a clear color.  Since Aslot teaches that the first virtual page is empty (col. 10, lines 33-35), this teaching from Varga can be implemented into the device of Aslot so that the first virtual page is associated with a surface having a first clear color.  This would be obvious for the reasons given in the rejection for Claim 1.
17.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US005794016A), Aslot (US009563361B1), and Varga (US 20090109510A1) in view of Ono (US 20090046926A1).
18.	As per Claim 10, Kelleher, Aslot, and Varga are relied upon for the teachings as discussed above relative to Claim 9.  Kelleher teaches the parallel processor (col. 3, lines 14-21).  
	However, Kelleher, Aslot, and Varga do not teach further comprising determining the clear color by reading the clear color from a register within the parallel processor.  However, Ono teaches further comprising determining the clear color by reading the clear color from a register [0085].  Since Kelleher teaches the parallel processor (col. 3, lines 14-21), this teaching from Ono can be implemented into the parallel processor of Kelleher so that it further comprises determining the clear color by reading the clear color from a register within the parallel processor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelleher, Aslot, and Varga to include determining the clear color by reading the clear color from a register within the parallel processor because Ono suggests that this way, the clear color can be quickly retrieved [0085].
19.	As per Claim 11, Kelleher teaches that the TLB entry is for a virtual page (col. 10, lines 41-43, 51-53).  
However, Kelleher does not teach additionally including determining the clear color via the TLB entry.  However, Aslot teaches based on the virtual page being in an allocated but empty portion, ignoring the virtual page (col. 10, lines 33-35).  Thus, Aslot teaches determining the virtual page is empty.  Since Kelleher teaches that the TLB entry is for a virtual page (col. 10, lines 41-43, 51-53), this teaching from Aslot can be implemented into the device of Kelleher so that it determines that the virtual page is empty via the TLB entry.  This would be obvious for the reasons given in the rejection for Claim 1.
However, Kelleher and Aslot do not teach additionally including determining the clear color via the TLB entry.  However, Varga teaches that the data indicator field is set to zero values (or other values representing a cleared state) to represent the cleared state of the memory at the start of generating a cleared image pre-set to a defined clear color [0037].  Thus, when the memory is empty, it indicates that it is cleared to a clear color.  Since the combination of Kelleher and Aslot teaches determining the virtual page is empty via the TLB entry, this teaching from Varga can be implemented into the combination of Kelleher and Aslot so that it additionally includes determining the clear color via the TLB entry.  This would be obvious for the reasons given in the rejection for Claim 1.
20.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US005794016A), Aslot (US009563361B1), Varga (US 20090109510A1), and Ono (US 20090046926A1) in view of Heil (US 20090204769A1).
Kelleher, Aslot, Varga, and Ono are relied upon for the teachings as discussed above relative to Claim 11.  The combination of Kelleher, Aslot, and Varga teaches determining the clear color via the TLB entry includes reading the clear color from a register within the parallel processor, as discussed in the rejections for Claims 10-11.
However, Kelleher, Aslot, Varga, and Ono do not teach reading a register index from the TLB entry, wherein the register within the parallel processor is associated with the register index.  However, Heil teaches reading a register index from the TLB entry [0029, 0043].  Thus, this teaching from Heil can be implemented into the combination of Kelleher, Aslot, and Varga so that determining the clear color via the TLB entry includes reading a register index from the TLB entry, wherein the register within the parallel processor is associated with the register index.  This would be obvious for the reasons given in the rejection for Claim 3.
21.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher (US005794016A), Aslot (US009563361B1), and Varga (US 20090109510A1) in view of Heil (US 20090204769A1).
Kelleher, Aslot, and Varga are relied upon for the teachings as discussed above relative to Claim 14.  Kelleher teaches additionally comprising:  accessing a second TLB entry for a second virtual address (col. 10, lines 41-43, 51-53).  
However, Kelleher does not teach determining, based on the second TLB entry, a clear status for a second virtual page associated with the second virtual address, wherein the clear status indicates that the second virtual page is clear.  However, Aslot teaches based on the virtual page being in an allocated but empty portion, ignoring the virtual page (col. 10, lines 33-35).  Thus, Aslot teaches determining an empty status for a second virtual page associated with the second virtual address, wherein it is determined to be empty while ignoring the virtual page, meaning without an access to data in memory stored at the second virtual address.  Since Kelleher teaches additionally comprising:  accessing a second TLB entry for a second virtual address (col. 10, lines 41-43, 51-53), this teaching from Aslot can be implemented into the device of Kelleher so that it determines, based on the second TLB entry, an empty status for a second virtual page associated with the second virtual address.  This would be obvious for the reasons given in the rejection for Claim 1.
However, Kelleher and Aslot do not teach determining, based on the second TLB entry, a clear status for a second virtual page associated with the second virtual address, wherein the clear status indicates that the second virtual page is clear.  However, Varga teaches that the data indicator field is set to zero values (or other values representing a cleared state) to represent the cleared state of the memory at the start of generating a cleared image pre-set to a defined clear color [0037].  Thus, when the memory is empty, it indicates that it is cleared to a clear color.  Since the combination of Kelleher and Aslot teaches accessing a second TLB entry for second virtual address; and determining, based on the second TLB entry, an empty status for a second virtual page associated with the second virtual address, this teaching from Varga can be implemented into the combination of Kelleher and Aslot so that it determines, based on the second TLB entry, a clear status for a second virtual page associated with the second virtual address, wherein the clear status indicates that the second virtual page is clear.  This would be obvious for the reasons given in the rejection for Claim 1.
However, Kelleher, Aslot, and Varga do not teach that the second clear color is determined via access to a register specified by an index stored within the second TLB entry.  However, Kelleher, Aslot, Varga, and Heil teaches this limitation, as discussed in the rejection for Claim 12.
22.	Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco (US 20070126756A1), Aslot (US009563361B1), Varga (US 20090109510A1), Ono (US 20090046926A1), and Weissmann (US 20130318323A1).
23.	As per Claim 16, Claim 16 is similar in scope to Claim 2, except that Claim 16 is directed to a data processing system comprising:  a memory circuitry to store a page table, the page table including a set of page table entries; a general-purpose graphics processing unit (GPGPU), wherein the GPGPU is one of the one or more processors of the data processing system, the GPGPU including the elements of Claim 2.  Glasco teaches a data processing system comprising:  a memory module to store a page table, the page table including a set of page table entries [0030].
However, Glasco, Aslot, Varga, and Ono do not teach a general-purpose graphics processing unit (GPGPU), wherein the GPGPU is one of the one or more processors of the data processing system.  However, Weissmann teaches a general-purpose graphics processing unit (GPGPU), wherein the GPGPU is one of the one or more processors of the data processing system, the GPGPU including:  a translation lookaside buffer (TLB) (processor core 190 including a front end unit 130, core 190 may be general purpose computing graphics processing unit (GPGPU) core, [0024],  front end unit 130 includes translation lookaside buffer (TLB) 136, [0025]) to cache a page table entry of the set of page table entries (TLB has a fixed number of slots that contain page table entries, [0065]).  Thus, this teaching of the GPGPU from Weissmann can be implemented into the combination of Glasco, Aslot, Varga, and Ono so that it has a general-purpose graphics processing unit (GPGPU), wherein the GPGPU is one of the one or more processors of the data processing system.  Thus, Claim 16 is rejected under the same rationale as Claim 2 along with these additional teachings from Glasco and Weissmann.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glasco, Aslot, Varga, and Ono to include a general-purpose graphics processing unit (GPGPU), wherein the GPGPU is one of the one or more processors of the data processing system as suggested by Weissmann.  It is well-known in the art that a GPGPU is useful for performing parallel operations, since the GPGPU performs parallel operations more quickly than a CPU.
24.	As per Claim 17, Claim 17 is similar in scope to Claim 4, and therefore is rejected under the same rationale.
25.	As per Claim 18, Glasco, Aslot, Varga, and Ono do not expressly teach wherein the graphics pipeline circuitry is associated with one or more of a pixel pipeline, a depth pipeline, or an unordered access pipeline.  However, Weissmann teaches wherein the graphics pipeline circuitry is associated with one or more of a pixel pipeline, a depth pipeline, or an unordered access pipeline (Fig. 1A-B, dashed lined boxes illustrates the out-of-order issue/execution pipeline, [0022], core 190 may be general purpose computing graphics processing unit (GPGPU) core, [0024]) (Fig. 1B shows dashed lined boxes are in core 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glasco, Aslot, Varga, and Ono so that the graphics pipeline circuitry is associated with one or more of a pixel pipeline, a depth pipeline, or an unordered access pipeline as suggested by Weissmann.  It is well-known in the art that an unordered access pipeline has the advantage of making using of instruction cycles that would otherwise be wasted.
26.	As per Claim 19, Claim 19 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
27.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco (US 20070126756A1), Aslot (US009563361B1), Varga (US 20090109510A1), Ono (US 20090046926A1), and Weissmann (US 20130318323A1) in view of Heil (US 20090204769A1).
Claim 20 is similar in scope to Claim 3, and therefore is rejected under the same rationale.
Allowable Subject Matter
28.	Claims 5-7 and 13 are rejected under double patenting, but would be allowable if terminal disclaimers are filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
29.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 5 and base Claim 1, and in particular, do not teach wherein the color associated with the first virtual page is a clear color that is stored in a dedicated clear color register.  
30.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 13 and base Claim 9 and intervening Claims 10-12, and in particular, do not teach wherein the register index selects a register from a set of dedicated clear colors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611